342 Ill. App. 201 (1950)
95 N.E.2d 528
City of Chicago, Appellee,
v.
Alex Pielet, Appellant.
Gen. No. 45,200.
Illinois Appellate Court.
Opinion filed December 4, 1950.
Released for publication December 19, 1950.
Litsinger Gatenbey & Spuller, for appellant.
Andrew W. Gatenbey and John D. Clancy, Jr., of counsel.
John J. Mortimer, Acting Corporation Counsel, for appellee.
L. Louis Karton, Head of Appeals and Review Division, and John L. Steffens, Assistant Corporation Counsel, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE FEINBERG.
Affirmed.
Not to be published in full.